Per, Curiam:
The learned auditor rejected the mechanics’ claim of the appellants in his distribution, in which he was sustained by the court below. The said claim was filed for a new addition, or back building, to an old building; and it was held that it came within the act of May 18, 1887, P. L. 118, the proviso of which requires “ that, to entitle any one to the benefits of this act, he shall give notice to the owner, or reputed owner of the property, or his or her agent, at the time of furnishing the materials, or performing work in and about the repairs, alterations, or additions to any house or other building, óf his intention to file a lien under the provisions of this act.” The auditor found that no notice was given as required by said act. The act of 1887 received a construction in Best v. Baumgardner, 122 Pa. 17, where it was held that it repealed the acts of 1861 and 1865 by necessary implication, and that, under it, notice to the owner or reputed owner, was a necessary prerequisite to the filing of a lien. See, also, Thomas v. Hinkle, 126 Pa. 478. *612We are satisfied that both the auditor and the court below were right in their conclusions.
The decree of distribution is affirmed, and the appeal dismissed at the costs of the appellants.